Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-24-2007

Thomas v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-5075




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Thomas v. USA" (2007). 2007 Decisions. Paper 704.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/704


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-284                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-5075
                                  ________________

                                ROBERT H. THOMAS,
                                          Appellant

                                           v.

              UNITED STATES OF AMERICA, CAMERON LINDSAY,
                            Warden, USP Canaan
                   ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                               (D.C. Civ. No. 06-cv-02307)
                     District Judge: Honorable Thomas I. Vanaskie
                    _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 28, 2007
          Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES

                                  Filed July 24, 2007
                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

      Robert H. Thomas appeals the order from the United States District Court for the

Middle District of Pennsylvania denying his petition for writ of habeas corpus. Thomas

filed a petition under 28 U.S.C. § 2241 challenging the method that the Bureau of Prisons

                                            1
(“BOP”) uses to calculate Good Conduct Time (“GCT”). The BOP calculates GCT based

upon the amount of time an inmate actually serves, not the amount of time to which the

prisoner has been sentenced. Thomas maintains that this method is contrary to what

Congress intended when it enacted 18 U.S.C. § 3624(b).

       We will summarily affirm the district court’s order denying Thomas’ petition. See

Third Circuit LAR 27.4 and I.O.P. 10.6. Summary action is appropriate where there is no

substantial question presented in the appeal. See Third Circuit LAR 27.4. In this appeal,

there is no substantial question presented. The district court was entirely correct that our

Court has squarely rejected Thomas’ argument before. See O’Donald v. Johns, 402 F.3d
172, 174 (3d Cir. 2005). In O’Donald, the petitioner also argued that he was entitled to

earn up to 54 days of GCT per year of the term of sentence imposed, rather than just on

the amount of time actually served. We held that the BOP’s interpretation of the statute,

whereby it permits GCT to be earned only on time actually served, is reasonable. See id.

at 174. Accordingly, we find that there is no substantial question presented in this appeal.

       We will affirm the district court’s order. Thomas’ “Motion” filed on January 4,

2007, is denied.




                                              2